DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 with regards to the amended claim limitations have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Fowler (US 2018/0317762 A1) was not relied upon to teach the amended claim limitations of claim 1 and 7 reciting “…the cannula defining a longitudinal axis, the distal opening being positioned along the longitudinal axis; (b) a channel inside the cannula; and (c) an optical assembly comprising a camera, which is disposed proximal to the distal opening and inside the cannula  and is configured to provide camera images of the distal opening with a field- of-view (FOV) that is tilted relative to the longitudinal axis of the cannula while the distal opening is positioned along the longitudinal axis.”
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “tiltable element” recited in claims 6 and 12 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the “probe” of claim 14 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 20 recites “a processor configured to be in communication with the trocar, the processor being configured to select one or more images from a set of preoperative images and register the preoperative images with the camera images to produce a combined image to be presented to an operator.”
However, no specific algorithm or step for registering the intraoperative image to the preoperative image is cited or referred to in the specification as to how such a process would occur. See MPEP 2161.01 reciting “It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement”. Due to the lack of an algorithm or steps for performing the claimed function of the processor recited in claim 20, a person having ordinary skill in the art would consider applicant to have not had possession of the claimed invention at the time of filing. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2, 5-8 and 11-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kienzle (US 2019/0321077 A1) 
Regarding claim 1, Kienzle discloses:
 A trocar for insertion into a patient (tissue visualization device, see Fig. 2b), the trocar comprising: 
a cannula (tubular body 1126, see Fig. 2B) having a distal opening (see Fig. 3A showing tubular body 1126 having a distal opening), the cannula defining a longitudinal axis (axis extending through the centroid of the tubular body 1126), the distal opening being positioned along the longitudinal axis (distal opening of tubular body is along the longitudinal axis defined thereby shown in Fig. 3A); 
a channel inside the cannula (see Fig. 3A showing an interior channel within tubular body 1126); 
and an optical assembly comprising a camera (visualization element 1128 including distal lens 1136 and visualization sensors (see Paragraph 65, seen to be a camera as the visualization sensor captures an image), see Fig. 3A, see also Paragraph 75 mentioning the presence of a camera button, see Paragraphs 65 and 69 mentioning wherein the visualization sensors may be located at the distal end of the elongated member), which is disposed proximal to the distal opening and inside the cannula (see Fig. 3A showing the distal lens disposed within tubular body 1126 and proximal to the distal opening) and is configured to provide camera images of the distal opening with a field-of-view (FOV) that is tilted relative to the longitudinal axis of the cannula, while the distal opening is positioned along the longitudinal axis (see Paragraphs 89, 95 and 98 mentioning wherein an integrated articulation mechanism that imparts steerability to the distal end of the elongated body and/or the distal end of the visualization element thereby providing images that are tilted relative to the axis of the tubular body)
Regarding claim 2, Kienzle discloses the invention of claim 1, Kienzle further discloses wherein the optical assembly is configured to modify a tilt angle of the FOV in response to an adjustment by a user (integrated articulation mechanism is seen to be adjustable by a user to maneuver the visualization element to a desired location, see Paragraph 95)
Regarding claim 5, Kienzle discloses the invention of claim 2, Kienzle further discloses wherein the optical assembly comprises a tiltable element on which the camera is mounted so as to deflect a direction of view of the camera (visualization sensor is mounted at the distal end of the visualization element which is steerable, thereby being tiltable as the visualization element is steered, see Paragraph 65)
Regarding claim 6, Kienzle discloses the invention of claim 5, Kienzle further discloses wherein the tiltable element comprises a MEMS element (see Paragraph 158 mentioning wherein the visualization sensor image correction system may comprise an MEMS element as part of the imaging system incorporated  into the tiltable visualization element apparatus)
Regarding claim 7, Kienzle discloses:
 A method comprising: inserting a trocar (tissue visualization device, see Fig. 2b) into a patient (see Paragraph 30, noting that the tissue visualization device must first be inserted into a body cavity before any images are taken), the trocar comprising:
a cannula (tubular body 1126, see Fig. 2B) having a distal opening (see Fig. 3A showing tubular body 1126 having a distal opening), and a channel inside the cannula (distal opening of tubular body is along the longitudinal axis defined thereby shown in Fig. 3A), the cannula defining a longitudinal axis (axis extending through the centroid of the tubular body 1126), the distal opening being positioned along the longitudinal axis (distal opening of tubular body is along the longitudinal axis defined thereby shown in Fig. 3A; and
 using an optical assembly comprising a camera (visualization element 1128 including distal lens 1136 and visualization sensors (see Paragraph 65, seen to be a camera as the visualization sensor captures an image), see Fig. 3A, see also Paragraph 75 mentioning the presence of a camera button, see Paragraphs 65 and 69 mentioning wherein the visualization sensors may be located at the distal end of the elongated member) that is disposed at a distal end of the channel (see Fig. 3A showing the distal lens disposed within tubular body 1126 and proximal to the distal opening), acquiring camera images of the distal opening, while inside the cannula, with a field-of-view (FOV) that is tilted relative to the longitudinal axis of the cannula while the distal opening is positioned along the longitudinal axis (see Paragraphs 89, 95 and 98 mentioning wherein an integrated articulation mechanism that imparts steerability to the distal end of the elongated body and/or the distal end of the visualization element thereby providing images that are tilted relative to the axis of the tubular body)
Regarding claim 8, Kienzle discloses the method of claim 7, Kienzle further discloses the step of modifying a tilt angle of the FOV in response to an adjustment by a user (integrated articulation mechanism is seen to be adjustable by a user to maneuver the visualization element to a desired location, see Paragraph 95, seen to be the step after the device is inserted into a body cavity to locate a desired location to take an image of)
Regarding claim 11, Kienzle discloses the method of claim 8, Kienzle further discloses wherein modifying the tilt angle comprises tilting a tiltable element on which the camera is mounted so as to deflect a direction of view of the camera (visualization sensor is mounted at the distal end of the visualization element which is steerable, thereby being tiltable as the visualization element is steered, see Paragraph 65)
Regarding claim 12, Kienzle discloses the method of claim 11, Kienzle further discloses wherein the tiltable element is a micro-electromechanical system (MEMS) element (see Paragraph 158 mentioning wherein the visualization sensor image correction system may comprise an MEMS element as part of the imaging system incorporated  into the tiltable visualization element apparatus)
Regarding claim 13, Kienzle discloses the invention of claim 1, Kienzle further discloses wherein the trocar is configured for insertion of a probe (see Fig. 3A showing the tubular body 1126 is hollow and capable of housing a probe therein)
Regarding claim 14, Kienzle discloses the invention of claim 13, Kienzle further discloses wherein the optical assembly is further configured to view a distal end of the probe (see Examiner’s Diagram of Fig. 3A below showing a probe containing the visualization element housed within the tubular body, the visualization sensor located at a distal end of the probe as define in Examiner’s Diagram of Fig. 3A, whereby providing a view of the distal end of the probe)

    PNG
    media_image1.png
    354
    499
    media_image1.png
    Greyscale

Examiner’s Diagram of Fig. 3A
Regarding claim 15, Kienzle discloses the invention of claim 1, Kienzle further discloses wherein the trocar is configured to be inserted into a brain (tissue visualization device of Fig. 2b is capable of being inserted into a brain)
Regarding claim 16, Kienzle discloses the invention of claim 1, Kienzle further discloses wherein the optical assembly is configured to have a FOV including a direction, the direction being oriented toward a center of the distal opening (see Fig. 3A showing the distal lens 1136 oriented towards the distal opening, as shown in Fig. 3B wherein the field of view is distal to the tubular body, thereby oriented towards the distal opening while housed therein shown in Fig. 3A)
Regarding claim 17, Kienzle discloses the invention of claim 1, Kienzle further discloses wherein the optical assembly is configured to angle the camera and thereby tilt the FOV (visualization sensor is mounted at the distal end of the visualization element which is steerable, thereby being tiltable as the visualization element is steered and oriented at various angles while within the tubular body, see Paragraph 65)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 2019/0321077 A1) in view of Coleman (US 2002/0103420 A1)
Regarding claim 3, Kienzle discloses all limitations of the invention of claim 2.
However, Kienzle does not expressly disclose wherein the optical assembly comprises a tiltable mirror that is configured to modify the tilt angle of the FOV by deflecting a direction of view of the camera. 
However, in the same field of endeavor, namely endoscopic devices comprising a  hollow cannula and an optical assembly, Coleman teaches an endoscope (see Fig. 7) comprising an optical assembly (see Paragraphs 11 and 21 mentioning the endoscope comprises an optical fiber 12 and an optical lens, see also Paragraph 9 mentioning where a camera is located on an insertable portion of the endoscope), the endoscope further comprising a  tiltable mirror (mirror 50, see Paragraphs 27 and 29, see also Fig. 7) to allow images to be taken at different angles relative to the endoscope axis (see Paragraph 29)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal portion of the tubular body of Kienzle to include the tiltable mirror as taught and suggested by Coleman to, in this case, allow images to be taken at different angles relative to the endoscope axis (see Coleman Paragraph 29). It is noted that the ability to take images at different angles relative to the longitudinal axis, coupled to a flexible tubular body and steerable visualization element would add additional ranges and angles from which to view the body cavity, thereby providing more field of view to any area of interest as more potential combination of viewing angles would be provided.
Regarding claim 9, Kienzle discloses all limitations of the method of claim 8.
However, Kienzle does not expressly disclose wherein modifying the tilt angle comprising tilting a tiltable mirror that is configured to deflect a direction of view of the camera.
However, in the same field of endeavor, namely endoscopic devices comprising a  hollow cannula and an optical assembly, Coleman teaches an endoscope (see Fig. 7) comprising an optical assembly (see Paragraphs 11 and 21 mentioning the endoscope comprises an optical fiber 12 and an optical lens, see also Paragraph 9 mentioning where a camera is located on an insertable portion of the endoscope), the endoscope further comprising a  tiltable mirror (mirror 50, see Paragraphs 27 and 29, see also Fig. 7) to allow images to be taken at different angles relative to the endoscope axis (see Paragraph 29)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal portion of the tubular body of Kienzle to include the tiltable mirror as taught and suggested by Coleman to, in this case, allow images to be taken at different angles relative to the endoscope axis (see Coleman Paragraph 29). It is noted that the ability to take images at different angles relative to the longitudinal axis, coupled to a flexible tubular body and steerable visualization element would add additional ranges and angles from which to view the body cavity, thereby providing more field of view to any area of interest as more potential combination of viewing angles would be provided.
Claims 4 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 2019/0321077 A1) in view of Coleman (US 2002/0103420 A1) as applied to claim 3, further in view of Dong Yang (US 2004/0076390 A1)
Regarding claim 4, the combination of Kienzle and Coleman disclose all limitations of the invention of claim 3.
However, while Coleman discloses wherein the mirror as incorporated into the device of Kienzle is tiltable, neither Kienzle nor Coleman expressly disclose wherein the tiltable mirror comprises a micro-electromechanical system (MEMS) mirror.
However, in the same field of endeavor, namely optical imaging assemblies for use within an endoscope, Dong Yang teaches an apparatus for high-resolution optical imaging suitable for incorporation into an endoscope (see Paragraph 1) comprising a tiltable mirror (mirror 16, see Fig. 1b), wherein the mirror is an MEMS mirror (see Paragraph 85) which circumvents problems associated with traditional mechanically-controlled actuation mechanisms such as vibration induced polarization dependence that may limit the full potential of an imaging system, as well as to aid in miniaturization and performance (see Paragraph 85)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mirror actuation system comprising a motor of Coleman to have the mirror be controlled and tilted by means of an MEMS element as taught and suggested by Dong Yang to, in this case, circumvent problems associated with traditional mechanically-controlled actuation mechanisms such as vibration induced polarization dependence that may limit the full potential of an imaging system, as well as to aid in miniaturization and performance (see Dong Yang Paragraph 85)
Regarding claim 10, the combination of Kienzle and Coleman disclose all limitations of the method of claim 9.
However, while Coleman discloses wherein the mirror as incorporated into the device of Kienzle is tiltable, neither Kienzle nor Coleman expressly disclose wherein the tiltable mirror comprises a micro-electromechanical system (MEMS) mirror.
However, in the same field of endeavor, namely optical imaging assemblies for use within an endoscope, Dong Yang teaches an apparatus for high-resolution optical imaging suitable for incorporation into an endoscope (see Paragraph 1) comprising a tiltable mirror (mirror 16, see Fig. 1b), wherein the mirror is an MEMS mirror (see Paragraph 85) which circumvents problems associated with traditional mechanically-controlled actuation mechanisms such as vibration induced polarization dependence that may limit the full potential of an imaging system, as well as to aid in miniaturization and performance (see Paragraph 85)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the mirror actuation system comprising a motor of Coleman to have the mirror be controlled and tilted by means of an MEMS element as taught and suggested by Dong Yang to, in this case, circumvent problems associated with traditional mechanically-controlled actuation mechanisms such as vibration induced polarization dependence that may limit the full potential of an imaging system, as well as to aid in miniaturization and performance (see Dong Yang Paragraph 85)
Claims 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 2019/0321077 A1) in view of Intoccia (US 2009/0234273 A1)
Regarding claim 18, Kienzle discloses all limitations of the invention of claim 1.
However, while Kienzle discloses a visualization sensor in at the distal end of the visualization element, Kienzle does not expressly disclose a position sensor configured to generate position signals to estimate a position of the distal end of the trocar.
However, in the same field of endeavor, namely endoscopic cannula devices having visualization elements, Intoccia teaches a surgical trocar (see Fig. 2) comprising a cannula (elongate obturator 44, see Fig. 2) comprising a position sensor (sensor 62, see Fig. 4) including a signal processing device 64 (see Fig. 4) that identifies the location of the tip of the obturator within the abdominal wall (see Paragraph 31)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tubular body of Kienzle to include the sensor around the outer wall of the tubular body as taught and suggested by Intoccia to, in this case, identify the location of the tubular body tip of the within a body cavity (see Intoccia Paragraph 31)
Regarding claim 19, the combination of Kienzle and Intoccia disclose the invention of claim 18, Kienzle as modified by Intoccia further disclose wherein the position sensor being fitted to a wall of the cannula (sensor 62 of Intoccia is fitted to the outer wall of the obturator as shown in Fig. 4, seen to be positioned around the wall of the tubular body of Kienzle once incorporated therein)
Claims 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kienzle (US 2019/0321077 A1) in view of Coleman (US 2002/0103420 A1), further in view of Popovic (US 2017/0172663 A1)
Regarding claim 20, Kienzle discloses:
An apparatus , the apparatus comprising:
a trocar for insertion into a patient (tissue visualization device, see Fig. 2b), the trocar comprising:
a cannula (tubular body 1126, see Fig. 2B)  having a distal opening (see Fig. 3A showing tubular body 1126 having a distal opening), a channel inside the cannula (see Fig. 3A showing an interior channel within tubular body 1126), and an optical assembly (visualization element 1128 including distal lens 1136 and visualization sensors (see Paragraph 65, seen to be a camera as the visualization sensor captures an image), see Fig. 3A, see also Paragraph 75 mentioning the presence of a camera button, see Paragraphs 65 and 69 mentioning wherein the visualization sensors may be located at the distal end of the elongated member), comprising:
 a camera (visualization sensor, see Paragraph 65 mentioning the visualization sensor captures an image), the optical assembly being configured to provide camera images of the distal opening with a field-of-view (FOV) that is tilted relative to a longitudinal axis of the cannula axis (see Paragraphs 89, 95 and 98 mentioning wherein an integrated articulation mechanism that imparts steerability to the distal end of the elongated body and/or the distal end of the visualization element thereby providing images that are tilted relative to the axis of the tubular body); and 
a processor configured to be in communication with the trocar (see Paragraph 68 mentioning a processor configured to receive data from the visualization sensor).
However, Kienzle does not expressly disclose wherein the optical assembly comprises a moveable mirror, which is disposed in the channel and proximal to the distal opening, the movable mirror configured to tilt the field-of-view(FOV) of the camera images relative to the longitudinal axis of the cannula axis.
However, in the same field of endeavor, namely endoscopic devices comprising a  hollow cannula and an optical assembly, Coleman teaches an endoscope (see Fig. 7) comprising an optical assembly (see Paragraphs 11 and 21 mentioning the endoscope comprises an optical fiber 12 and an optical lens, see also Paragraph 9 mentioning where a camera is located on an insertable portion of the endoscope), the endoscope further comprising a  tiltable mirror (mirror 50, see Paragraphs 27 and 29, see also Fig. 7) to allow images to be taken at different angles relative to the endoscope axis (see Paragraph 29)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the distal portion of the tubular body of Kienzle to include the tiltable mirror as taught and suggested by Coleman to, in this case, allow images to be taken at different angles relative to the endoscope axis (see Coleman Paragraph 29). It is noted that the ability to take images at different angles relative to the longitudinal axis, coupled to a flexible tubular body and steerable visualization element would add additional ranges and angles from which to view the body cavity, thereby providing more field of view to any area of interest as more potential combination of viewing angles would be provided.
However, neither Kienzle nor Coleman disclose wherein the processor being configured to select one or more images from a set of preoperative images and register the preoperative images with the camera images to produce a combined image to be presented to an operator.
However, in the same field of endeavor, namely processing units configured to create a composite image with a preoperative image and an intraoperative image, Popovic teaches an image processing module (148, see Fig. 1) configured to provide image registration permitting overlaying of preoperative (or intra-operative) images on, e.g., an endoscope video to help locate bifurcations that are not directly visible on the endoscope images, as they could be located underneath fascia and other tissue (see Paragraphs 28, 38 and 48)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the tissue visualization device of Kienzle to include the steps of provide image registration permitting overlaying of preoperative (or intra-operative) images on, e.g., an endoscope video as taught and suggested by Popovic to, in this case, help locate biological abnormalities that are not directly visible on the endoscope images, as they could be located underneath fascia and other tissue (see Popovic Paragraphs 28, 38 and 48)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached PTO-892 Notice of References Cited. Specifically, US 6152871 A to Foley, and US 2019/0008553 A1 to Ellman which all disclose surgical cannula devices comprising an optical visualization element, and US 2008/0287794 A1 to Li which discloses an image processor that creates a composite images of a preoperative and intraoperative images.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITCHELL B HOAG whose telephone number is (571)272-0983. The examiner can normally be reached 7:30 - 5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 5712724695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.B.H./Examiner, Art Unit 3771               
/TIMOTHY J NEAL/Primary Examiner, Art Unit 3795